The action was brought by the plaintiff (a son-in-law of the intestate of defendant) against the defendant for the value of the services of himself and wife to defendant's intestate, which he placed at $1,000, over and above all set-offs and counterclaims.
The plaintiff filed exceptions to the report, which were (756) sustained by his Honor, and from the judgment rendered for plaintiff the defendants appealed.
The plaintiff sues for the value of services rendered his mother-in-law prior to her death. The referee finds in substance that the mother-in-law had property sufficient for her (757) support, and that the plaintiff married her daughter at and he and his wife lived in the house of her mother for fourteen years before and until the death of the latter. He also finds that "Mrs. Corbet and plaintiff's family lived together as one family during the time," in the house of the mother-in-law, and that plaintiff's five children were born under her roof, all the parties rendering assistance to each other during that time. There was no agreement to pay either way, and nothing was paid, except in such mutual services.
Does the law imply a promise to pay the plaintiff for the services of himself and wife under these circumstances? We think it does not. The general rule is that when work is done for another the law implies a promise to pay for it, and it is based on the presumption arising out of the ordinary dealings among men. But this presumption may be rebutted by the relations of the parties. The cases of father and child, stepfather and child, grandafther [grandfather] and child, have been held to be exceptions to the rule in which they were not in the relation of strangers. Is there any reason more favorable to a son-in-law, under the situation in the present case, where the relation of "one family" was established and recognized by the parties until death, without any fact found or evidence tending to show that there was any *Page 473 
intention on the one part to pay for the services or on the other part to charge for the same? The law does not look favorably upon such after-death charges, in the absence of any intention between the parties prior to death.
We do not put our decision entirely on the kinship relation, but also on the "one-family" relation established and maintained by the parties and the entire absence of any intention to the contrary on the part of either party. We approve of the language of Ruffin, J., in Williams v. Barnes, 14 N.C. 348, saying: "Such claims (758) ought to be frowned on by courts and juries. To sustain them tends to change the character of our people, cool domestic regard, and in the place of confidence sow jealousies in families." Hudson v.Lutz, 50 N.C. 217; Young v. Hermon, 97 N.C. 280.
Reversed.
Cited: Avitt v. Smith, 120 N.C. 394; Lipe v. Houck, 128 N.C. 118;Hicks v. Barnes, 132 N.C. 150; Stallings v. Ellis, 136 N.C. 72;Whitaker v. Whitaker, 138 N.C. 206; Dunn v. Currie, 141 N.C. 127;Winkler v. Killian, ib., 580.